Citation Nr: 0910908	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant filed a timely substantive appeal with 
regard to an October 2005 decision which denied her 
application to reopen a claim of legal entitlement to VA 
death benefits.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant claims to be a surviving spouse of a veteran.

This case comes before the Board of Veterans' Appeals on 
appeal from a May 2007 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The appellant did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to an October 2005 decision which denied her 
application to reopen a claim of legal entitlement to VA 
death benefits; she did not timely request an extension of 
time and has not shown good cause for the untimely filing; 
the RO did not waive timely filing of a substantive appeal; 
and there is no showing of physical and/or mental incapacity 
to warrant equitable tolling of the filing deadline.  


CONCLUSION OF LAW

The RO's October 2005 decision, which declined to reopen a 
claim of legal entitlement to VA death benefits, is final due 
to failure to file a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.109, 
20.302(b), 20.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) has been furnished.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 9, "Appeal 
to Board of Veterans' Appeals" or correspondence containing 
the necessary information.  38 C.F.R. § 20.202.  

It is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each issue 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  Barnett v. Brown, 83 F.3d 1380 1383 (1996).  
Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning the adequacy of a substantive 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).

Moreover, the Board's jurisdiction is expressly limited by 
38 U.S.C.A. § 7108, which provides that "[a]n application 
for review on appeal shall not be entertained unless it is in 
conformity with this chapter."  This provision places clear 
limits on the Board's jurisdiction, including its authority 
to make findings of fact and conclusions of law, on matters 
not in conformance with the express requirements of Chapter 
71.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails the 
SOC to the claimant or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  For purposes of 
determining whether a substantive appeal has been timely 
filed, the date of mailing of the SOC will be presumed to be 
the same as the date of the SOC and the date of mailing of 
the letter of notification of the determination (the rating 
decision, in this case) will be presumed to be the same as 
the date of that letter.  Id.  

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  38 C.F.R. § 20.303.  
However, the request for an extension must be in writing and 
must be made prior to expiration of the time limit for filing 
the substantive appeal.  Id.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the United States Court of Appeals for Veterans 
Claims decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
that there is no legal entitlement to an extension of time, 
but that 38 C.F.R. § 3.109(b) commits the decision to the 
sole discretion of the Secretary.  Specifically, 38 C.F.R. §  
3.109(b) requires that, where an extension is requested after 
expiration of a time limit, the required action must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.

A claimant that fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. 
Brown, 9 Vet. App. 195 (1996).  

The facts of this case may be briefly summarized:  The 
appellant filed an application to reopen a claim of 
entitlement to VA death benefits in September 2005.

In October 2005, the RO sent a letter to the appellant at her 
last known address informing her that the application to 
reopen had been denied.  The letter informed the appellant 
that she had one year from the date of the letter to appeal 
the decision, and she was provided a VA Form 4107, "Your 
Rights to Appeal Our Decision."

In June 2006, the appellant submitted a timely NOD with 
respect to the RO's October 2005 determination.

On August 10, 2006, the RO furnished the appellant an SOC in 
order to allow her to perfect her appeal to the Board, if she 
so desired.  The letter, which was incorrectly addressed to 
"5023 ILIOLO" rather than the correct "5022 ILIOLO," 
included the following advisement:

What You Need To Do

To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to the 
Board of Veterans' Appeals, which you may use to 
complete your appeal.  We will gladly explain the 
form if you have questions.  Your appeal should 
address:

*	the benefit you want
*	the facts in the Statement of the Case with 
which you disagree; and
*	the errors that you believe we made in 
applying the law.

When You Need To Do It

You must file your appeal with this office within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action 
that you have appealed.  If we do not hear from 
you within this period, we will close you case.  
If you need more time to file your appeal, you 
should request more time before the time limit for 
filing your appeal expires.  See item 5 of the 
instructions in VA Form 9, Appeal to the Board of 
Veterans' Appeals...

(emphasis original).

The next document of file consists of a VA Form 9 filing and 
written letter submitted by the appellant in May 2007.  This 
information was placed in the mail in April 2007.  At this 
time, the appellant asserted that she received RO letters of 
June and August 2006 on January 24, 2007, and she requested 
an excuse for the filing delay because she had been 
depressed.  The RO has refused to accept the appellant's 
untimely filing.

In this case, there is no dispute that the appellant filed a 
timely NOD with respect to the RO's October 2005 decision 
which declined to reopen a claim of legal entitlement to VA 
death benefits.  Notably, the October 2005 letter was 
properly sent to her address then of record.  Thus, there is 
no basis for extending the filing deadline based on any 
deficiency with the October 2005 letter.

Importantly, the appellant confirms actual receipt of her SOC 
on January 24, 2007.  In this case, there is simply no 
written document received by the RO within 60-days of when 
the SOC was received by the appellant that disputes any issue 
of law or fact with respect to the October 2005 decision.  As 
a matter of law, the appellant failed to file a timely 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

The Board identifies three possible exceptions to the 
finality rule in this case.  First, the filing limit could be 
tolled with a timely request for an extension of time to 
submit a substantive appeal under 38 C.F.R. § 20.203 or an 
extension of the filing deadline under 38 C.F.R. § 3.109.  
However, the appellant did not request an extension of time 
to file the substantive appeal before the filing deadline, 
and the appellant has not shown good cause for extending the 
filing deadline.  She reports needing the assistance of a 
relative to assist in her filings due to her overall health 
and elderly status, but she has not shown good cause as to 
why she could not have filed any type of response sooner than 
April 2007.  As such, this avenue of relief is unavailable.

Second, some RO actions may operate as a waiver of the time 
requirements for filing a substantive appeal.  See Gonzalez-
Morales v. Principi, 16 Vet. App. 556, 557 (2003) (a 
claimant's failure to file a timely Substantive appeal from 
an RO decision does not automatically foreclose an appeal, 
render a claim final, or deprive the Board of jurisdiction 
unless there was also an indication that the RO closed the 
appeal pursuant to 38 C.F.R. § 19.32).  However, the RO in 
this case closed the appeal and did not waive the time 
requirements for filing a substantive appeal.

Finally, the Board has considered the doctrine of equitable 
tolling, as the appellant has reported difficulties in 
responding to VA correspondence without relative assistance 
due to her depression, health and elderly status.  The 
Federal Circuit Court has noted that, in order to obtain the 
benefit of equitable tolling, a claimant must show that the 
failure to file was the direct result of a mental illness 
that rendered him or her incapable of "rational thought or 
deliberate decision making," or "incapable of handling 
[his] own affairs or unable to function [in] society."  
Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004), citing 
Smith-Haynie v. Dist. Of Columbia, 155 F.3d 575, 579 (D.C. 
Cir. 1998) and Melendez-Arroyo v. Cutler-Hammer de P.R., Co., 
273 F.3d 30, 39 (1st Cir. 2001).

However, as determined in Barrett, a medical diagnosis alone 
or vague assertions of mental problems is not sufficient to 
warrant equitable tolling.  Barrett, 363 F.3d at 1321.  As 
reflected in the appellant's statement in June 2007, the 
appellant clearly is not mentally incompetent.  In fact, she 
evidences a capability of deliberate and rationale decision-
making through her actions of taking time to "consult a new 
and knowledgeable relative about the contents of (VA's) 
letter and how to reply to same."  Accordingly, the 
appellant has not demonstrated that her failure to file a 
timely substantive appeal was due to mental incapacity.  As 
such, the Board finds no basis for equitable tolling of the 
filing deadline.

In sum, the Board finds that the appellant did not file 
within the appeal period a substantive appeal discussing 
errors of fact or law with regard to an October 2005 decision 
which denied her application to reopen a claim of legal 
entitlement to VA death benefits; she did not timely request 
an extension of time and has not shown good cause for the 
untimely filing; the RO did not waive timely filing of a 
substantive appeal; and there is no showing of physical 
and/or mental incapacity to warrant equitable tolling of the 
filing deadline.  The appeal, therefore, is denied.

Finally, the Board notes that the notice and duty to assist 
provisions of the VCAA do not apply to this claim as the law 
as mandated by statute is dispositive of the claim.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The VCAA 
essentially clarifies VA's duty to notify claimants of any 
information that is necessary to substantiate a claim for 
benefits and codifies VA's duty to assist.  Thus, because the 
facts of this case are not in dispute and this case involves 
pure statutory/regulatory interpretation in light of the 
documents of record, the VCAA is inapplicable and need not be 
further discussed.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

ORDER

The October 2005 decision, which denied an application to 
reopen a claim for VA death benefits, was not timely appealed 
and the appeal as to this issue is dismissed


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


